DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered. 

Status of the Rejection
The claim objections have been overcome by the applicant's amendments. 
New claim objections are necessitated by the amendments. 
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
All 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections from the previous office action are maintained and modified only in response to the amendments to the claims.
The Obviousness double patenting rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims.

Claim Objections
Claims 1 and 8 objected to because of the following informalities: 
Claim 1, line 11: please amend to place the semicolon before the word “and” rather than after, such as “…with a rate of material regeneration; and”. 
Claim 1, line 12: please add “transcutaneous” in front of “sensor” to recite “sensor electronics operably coupled to the transcutaneous sensor”. 
Claim 8, lines 1-2: please add “regenerating” in front of the word “material” to recite “wherein the regenerating material is silver chloride”. 
Note: although the limitations above may lack explicit antecedent basis, the limitations are not indefinite as the scope is reasonably ascertainable by those skilled in the art. See MPEP 2173.05(e). Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-9 and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gough (US 4,671,288 A).
Regarding claim 1, Gough discloses a system for continuously measuring an analyte concentration in a host (an electrochemical cell sensor with measuring device/controller for monitoring oxidizable enzyme substrates in biological fluids situated in a housing and suitable for implantation in the body [abstract; Fig. 1]), comprising:
a transcutaneous sensor (electrochemical cell inside housing 10 is the sensor [Col. 2:55 through Col. 3:27; Figs. 1-5; Note: The limitation “transcutaneous" is interpreted as an intended use limitation (i.e., how/where the device is intended to be embedded/placed in use). Apparatus claims cover what a device is
a first working electrode configured to measure a concentration of a first analyte (first oxygen sensing electrode 18 is configured to measure glucose [Col. 2:55 through Col. 3:27; Figs. 1-5]);
a second working electrode configured to measure a concentration of a second analyte, wherein the first analyte is different from the second analyte (second oxygen sensing electrode 16 is configured to measure oxygen [Col. 2:55 through Col. 3:27; Figs. 1-5]); and 
a reference electrode comprising a regenerating material (a silver/silver chloride reference electrode 28 is provided in contact with an enzyme layer [Col. 2:55 through Col. 3:27; Col. 3:59-65; Figs. 1-5]);
sensor electronics operably coupled to the sensor configured to cause the first working electrode to measure the concentration of the first analyte and to cause the second working electrode to measure the concentration of the second analyte (the sensor is coupled to an adjusted current output differential measuring device “sensor electronics” wherein the glucose is measured by the first sensing electrode 18 and the oxygen is measured by the second electrode 16 [Col. 2:55 through Col. 3:27; Figs. 1-5]).
The limitations “that depletes and regenerates during sensor use”, “wherein the material is configured to be regenerated during sensor use”, and “wherein the regenerating material is associated with a rate of material depletion and with a rate of material regeneration" are intended use and/or functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed 
Regarding claims 2-4, the limitations “wherein a correlation between the rate of material regeneration and a rate of material depletion is positive”, of instant claim 2, “wherein the transcutaneous sensor is configured to increase the rate of material regeneration responsive to an increase in the rate of material depletion”, of instant claim 3, and “wherein the transcutaneous sensor is configured to decrease the rate of material regeneration responsive to a decrease in the rate of material depletion”, of instant claim 4, are intended use and/or functional limitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, the device of Gough is substantially the same as the claimed electrochemical sensor whereby the reference electrode is formed 
Regarding claims 5-6, Gough further discloses wherein at least a portion of the reference electrode is covered with an enzyme layer, of instant claim 5, and wherein the enzyme layer includes an enzyme, wherein the enzyme is an oxidase enzyme, of instant claim 6 (reference electrode 28 is disposed in the porous gel matrix 20 that surrounds the sensor wherein the gel matrix 20 comprises an enzyme such as glucose oxidase [Col. 2:55 through Col. 3:32; Col. 3:59-65; Col. 5:38-44; Figs. 1-5; Examiner notes that the gel matrix meets the limitation of an “enzyme layer”, but Gough further teaches that the sensor can alternatively be covered with a membrane layer containing oxidase enzyme which would also read upon the limitation of an “enzyme layer” [Col. 3:7-10]).
Regarding claim 7
Regarding claim 8, Gough further discloses wherein the material is silver chloride (the reference electrode 28 is a silver/silver chloride reference electrode [Col. 2:55 through Col. 3:32; Col. 3:59-65; Col. 5:38-44]).
Regarding claim 9, Gough further discloses wherein the reference electrode is formed of a chloridized elongated silver body (the reference electrode 28 is a silver/silver chloride reference electrode made of chlorided silver and is an elongated electrode [Col. 2:55 through Col. 3:32; Col. 3:59-65; Col. 5:38-44; Figs 1-5]).
Regarding claim 11, Gough further discloses wherein a percentage of a surface area of the reference electrode covered with the enzyme layer is from about 10 to about 100% (the reference electrode 28 is covered 100% by the gel matrix 20 in the gated opening region 14 [see Figs. 3 and 5]). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gough, as applied to claims 5 and 1 above, and further in view of Holker et al. (US 2004/0074785 A1). 
Regarding claim 10
Gough is silent on the thickness of the enzyme layer and thus fails to expressly teach wherein the enzyme layer “has a thickness from about 0.01 microns to about 12 microns thick”. 
Holker discloses analyte sensors ([abstract]) where a glucose oxidase enzyme layer is coated on the working and reference electrode with a thickness of less than 2 microns which provides an extremely thin coat with enhanced material properties [Paras. 0009, 0022, 0053]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the thickness of the enzyme layer of Gough such that it is 2 microns or less because such thickness would provide for a smaller/thinner sensor and Holker teaches that such thickness enhances the material properties of the enzyme layer [Para. 0053]. Furthermore, given the teachings of Holker regarding an enzyme layer thickness of less than 2 microns, it would have been obvious to have selected and utilized a thickness within the disclosed range, including those amounts that overlap within the claimed range of 0.01 microns to about 12 microns. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,517,025 in view of Gough (US 4,671,288 A). 
Instant claim 1 is identical to claim 1 of ‘025 with the exception of an additional second electrode configured to measure a concentration of a second analyte different from the first analyte and sensor electronics for performing such measurements. However, Gough teaches the use of a first electrode to measure glucose and a second electrode to measure oxygen to assure that sufficient oxygen is present in the system to not limit the enzyme reaction (at the first electrode) whereby all of the measurements are performed with an output differential measuring device. It would have been obvious to add an additional second electrode, and subsequent sensing/measuring capability through sensor electronics, to the sensor of ‘025 for the purposes taught by Gough. 
Instant claims 2-11 are identical to claims 2-11 of ‘025. 

Claims 1 and 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-13, and 15-16 of U.S. Patent No. 9,351,677 in view of Gough (US 4,671,288 A). 
Instant claim 1 is similar to claims 1 and 9 of ‘677 with the exception of a narrower “Ag/AgCl” reference electrode that anticipates the generic “reference electrode” and an additional second electrode configured to measure a concentration of 
Instant claims 5 is taught in claims 1 and 9 of ‘677. 
Instant claim 6 is taught in claims 2 and 10 of ‘677. 
Instant claim 7 is taught in claims 3-4 and 11-12 of ‘677. 
Instant claim 8 is taught in claims 1 and 9 of ‘677. 
Instant claim 9 is taught in claims 5 and 13 of ‘677. 
Instant claim 10 is taught in claims 7 and 15 of ‘677. 
Instant claim 11 is taught in claims 8 and 16 of ‘677. 

Response to Arguments
Applicant's arguments/amendments filed 01/11/2022XXX respect to the objections to the claims have been fully considered and are persuasive. The objections to the claims have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments, see Remarks Pgs. 4-8, filed 12/20/2021, with respect to the 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections have been fully considered and are not persuasive. Applicant’s arguments are addressed below:

Applicant’s Argument #1
Applicant argues on Pg. 6 that “Gough is generally directed towards an implantable sensor that includes "two oxygen sensors 16 and 18." Gough at col. 2, lns. 62-66. Gough does not anticipate each and every element of claim 1. For example, Gough does not disclose a transcutaneous sensor, comprising: a first working electrode configured to measure a concentration of a first analyte; second working electrode configured to measure a concentration of a second analyte, wherein the first analyte is different from the second analyte, as recited in claim 1. Nor does Gough disclose sensor electronics operably coupled to the sensor configured to cause the first working electrode to measure the concentration of the first analyte and to cause the second working electrode to measure the concentration of the second analyte, as recited in claim 1. Accordingly, Gough does not anticipate claim 1. Claims 2-9 and 11 depend from claim 1 Applicant respectfully submits that claims 1-9 and 11 are in condition for allowance, and requests withdrawal of the rejection of claims 1-9 and 11”. 
Examiner’s Response #1
Examiner respectfully disagrees. Gough clearly teaches a first sensing electrode 18 that is configured to measure glucose [Col. 2:55 through Col. 3:27; Figs. 1-5] and a second sensing electrode 16 that is configured to measure 

Applicant’s Argument #2
Applicant argues on Pg. 6 that “Claim 10 stands rejected under 35 USC. 103 over Gough and Holker (2004/0074785 Al). Applicant respectfully traverses the rejection. The deficiencies of Gough are discussed above with respect to claim 1, claim 10 depends indirectly from claim 1 Holker does not cure the deficiencies of Gough. Accordingly, Applicant submits that claim 10 is allowable and respectfully requests withdrawal of the rejection of claim 10”.
Examiner's Response #2
Examiner respectfully disagrees. The rejection of claim 1 is maintained as outlined above. Since no arguments have been provided regarding the rejection of claim 10 or the validity of the Holker reference, the rejection of claim 10 is also maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795